DETAILED ACTION
The instant application having Application No. 16/875,275 filed on May 15, 2020 is presented for examination by the examiner.
The amended claims submitted July 14, 2022 in response to the office action mailed April 14, 2022 are under examination. Claims 1-12 are amended and pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated 7/14/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The 35 U.S.C. §112 rejections of the previous office action have been overcome by the amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. USPGPub 2015/0309393 A1 (hereafter Kuzuhara) in view of Saito et al. USPGPub 2016/0282590 A1 (hereafter Saito).
Regarding claim 1, Kuzuhara teaches (Example 4, Fig. 8) “An imaging lens (example 4, Fig. 8, paragraph [0210] “The inner focus lens system of Numerical Example 4… shown in Fig. 8”) comprising:
in order from an object (from left to right in Fig. 8, paragraph [0096] “in order from the object side to the image side”), a first lens group (first lens unit G1) having a positive refractive power (see Table 16 lens unit 1 has a focal length of 1.62998 which is positive), a second lens group (second lens unit G2) having a positive refractive power (see Table 16 lens unit 2 has a focal length of 1.22188 which is positive), and a third lens group (third lens unit G3) having a negative refractive power (see Table 16 lens unit 3 has a focal length of -2.47030 which is negative), wherein 
in focusing from infinity to a close object (paragraph [0016] “in focusing from an infinity in-focus condition to a close-object in-focus condition”), the first lens group is fixed in position (paragraph [0016]: “the first lens unit… and the aperture diaphragm are fixed with respect to an image surface in focusing from an infinity in-focus condition to a close-object in-focus condition”), and the second lens group … [is] moved (paragraph [0017]: “the second lens unit moves with respect to the image surface in the focusing”) so that the distance between the first lens group and the second lens group is reduced (see movement arrow in Fig. 8 showing that the second lens group moves closer to the first lens group in focusing), and the distance between the second lens group and the third lens group is increased (see movement arrow in Fig. 8 showing that the second lens group moves away from the third lens group in focusing), 
the first lens group (G1) comprises a negative lens (L1, paragraph [0096]: “negative meniscus first lens element L1”) and a cemented lens (L4 and L5, paragraph [0096]: “the fourth lens element L4 and the fifth lens element L5 are cemented with each other”) arranged in order from the object (L1 is closer to the object than the cemented lens of L4 and L5, thus they are arranged in order from the object, albeit not arranged adjacent to one another in order from the object),
the second lens group consists of three lenses (L6, L7 and L8 see paragraph [0097]),
the third lens group consists of one negative lens (L9, paragraph [0098] “The third lens unit G3 comprises a bi-concave ninth lens element L9” biconcave lenses are negative lenses), and 
the following conditional expression (1) is satisfied:
1.0 < f1/f < 2.5 … (1) (see Table 16 f1=1.62998 and Table 15 f=1.000, thus f1/f=1.62998 which is in the claimed range)
where 
f1: is the focal length of the first lens group (see Table 16 f1=1.62998), and
f: the focal length of the entire system when focused on infinity (see Table 15 f=1.0000).”
However, Kuzuhara fails to teach “in focusing from infinity to a close object, … the third lens group… [is] moved so that… the distance between the second lens group and the third lens group is increased.”
Saito teaches (Example 1, Fig. 1 Tables 1-3) “An imaging lens (paragraph [0067]: “FIG. 1 is a diagram illustrating the configuration of an imaging lens in Example 1”) comprising: in order from an object (paragraph [0038]: “This imaging lens includes, consecutively along optical axis Z in order from the object side”), a first lens group (first lens group G1) having a positive refractive power (paragraph [0038] “G1 having positive refractive power”), a second lens group (second lens group G2) having a positive refractive power (paragraph [0038]: “G2 having positive refractive power”), and a third lens group (third lens group G3) having a negative refractive power (paragraph [0062]: “third lens group G3 may be a lens group having negative refractive power as in the examples of FIG. 1”), wherein 
in focusing from infinity to a close object (paragraph [0040]: “focusing on an object at close distance from a state of having focused on an object at infinity”), the first lens group is fixed in position (paragraph [0040]: “first lens group G1 is fixed with respect to image plane Sim.”), and the second lens group and the third lens group are moved (paragraph [0040]: “moving second lens group G2 and third lens group G3 in such a manner that a distance in the direction of an optical axis between second lens group G2 and third lens group G3 changes”) so that the distance between the first lens group and the second lens group (DD[11]) is reduced (paragraph [0040]: “In FIG. 1, an arrow schematically indicating the direction of movement of each lens group that moves during focusing on the object at close distance from a state of having focused on an object at infinity is written between the upper section and the lower section” see how G2 moves closer to G1 during focusing as indicated by the arrow in Fig. 1 and how length DD[11], which is the length between G1 and G2, decreases from 5.5671 at infinity to 2.3627 at close in Table 3), and the distance between the second lens group and the third lens group (DD[23]) is increased (see how DD[23] increases from 1.0017 at infinity to 1.9168 at close in Table 3),
the first lens group comprises a negative lens (L11, paragraph [0042]: “first lens L11 having negative refractive power”) and a cemented lens (L14 and L15, surfaces 7-9 in Table 1, L14 and L15 share surface 8, thus are a cemented lens) arranged in order from the object (L11 is closer to the object than L14 and L15, thus they are arranged in order from the object, albeit not arranged adjacent to one another in order from the object), …
the third lens group consists of one negative lens (L31, paragraph [0038]: “Third lens group G3 consists of only lens L31”, paragraph [0062]: “third lens group G3 may be a lens group having negative refractive power as in the examples of FIG. 1, FIG. 3 and FIG. 4.”).”
Furthermore Saito teaches paragraph [0041]: “since floating focus type configuration, in which focusing is performed by moving second lens group G2 and third lens group G3 on different paths from each other, is adopted, focusing on an object at close distance is possible while suppressing generation of aberrations in a lens system having a wide angle of view and a small F-number.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally move the third group a small amount (such as only 2.2893 mm see DD[25] in Table 3 of Saito) as taught by Saito Fig. 1, example 1 in the imaging lens device of Kuzuhara, because focusing performed by moving the second lens group G2 and third lens group G3 on different paths allows focusing on an object at close distance while suppressing generation of aberrations in a lens system having a wide angle of view and a small F-number as taught by Saito (paragraph [0041]).
Regarding claim 2, the Kuzuhara-Saito combination teaches “the imaging lens according to Claim 1,” and Kuzuhara further teaches “wherein the following conditional expression (2) is satisfied:
1.2 <f2/f < 3.0 … (2) (see Table 16 f2=1.22188 and Table 15 f=1.0000, thus f2/f1=1.22188 which is in the claimed range)
where
f2: the focal length of the second lens group (see Table 16 f2=1.22188).”
Regarding claim 3, the Kuzuhara-Saito combination teaches “the imaging lens according to Claim 1,” and Kuzuhara further teaches “wherein the following conditional expression (3) is satisfied:
1.2 < |f3/f2| < 4.0 … (3) (see Table 16 f2=1.22188 and f3=-2.47030, thus |f3/f2|=2.0217 which is in the claimed range)
where f2: the focal length of the second lens group (see Table 16 f2=1.22188), and
f3: the focal length of the third lens group (see Table 16 f3=-2.47030).”
Regarding claim 4, the Kuzuhara-Saito combination teaches “the imaging lens according to claim 1,” however, Kuzuhara is silent regarding “wherein the following conditional expression (4) is satisfied:
0.1 < |d_2Gr/d_3Gr| < 1.5 … (4)
where 
d 2Gr: the amount of movement of the second lens group during focusing from infinity to an arbitrary object distance, and
d_3Gr: the amount of movement of the third lens group during focusing from infinity to an arbitrary object distance.”
Saito teaches “wherein the following conditional expression (4) is satisfied:
0.1 < |d_2Gr/d_3Gr| < 1.5 … (4) (|d_2Gr/d_3Gr| = 1.3997 given the values below, which is in the claimed range)
where 
d_2Gr: the amount of movement of the second lens group during focusing from infinity to an arbitrary object distance (see Table 3, d_2Gr is the difference between DD[11] at infinity and DD[11] at close distance, which is 5.5671 – 2.3627 = 3.2044), and
d_3Gr: the amount of movement of the third lens group during focusing from infinity to an arbitrary object distance (see Table 3, d_3Gr is the difference between DD[25] at infinity and DD[25] at close distance, which is 13.7445 – 16.0338 = -2.2893).”
Furthermore Saito teaches paragraph [0041]: “since floating focus type configuration, in which focusing is performed by moving second lens group G2 and third lens group G3 on different paths from each other, is adopted, focusing on an object at close distance is possible while suppressing generation of aberrations in a lens system having a wide angle of view and a small F-number.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally move the third group a small amount (such as only 2.2893 mm see DD[25] in Table 3 of Saito) as taught by Saito Fig. 1, example 1, such that the quantity |d_2Gr/d_3Gr| is in the range between 0.1 and 1.5, such as 1.3997 as taught by Saito, in the imaging lens device of Kuzuhara, because focusing performed by moving the second lens group G2 and third lens group G3 on different paths allows focusing on an object at close distance while suppressing generation of aberrations in a lens system having a wide angle of view and a small F-number as taught by Saito (paragraph [0041]).
Regarding claim 6, the Kuzuhara-Saito combination teaches “the imaging lens according to claim 1,” and Kuzuhara further teaches “wherein the second lens group comprises at least one negative lens (paragraph [0096]-[0097]: “As shown in Fig. 8… The second lens unit G2, in order from the object side to the image side, comprises: a negative meniscus sixth lens element L6”) and at least one positive lens (paragraph [0096]-[0097]: “As shown in Fig. 8… The second lens unit G2, in order from the object side to the image side, comprises: … a positive meniscus seventh lens element L7 with the convex surface facing the image side; and a positive meniscus eighth lens element L8”).”
Regarding claim 8, the Kuzuhara-Saito combination teaches “the imaging lens according to claim 1,” and Kuzuhara further teaches “wherein the lens of the third lens group closest to an object (L9) is concave on the object side (paragraph [0096]-[0098] “As shown in Fig. 8… The third lens unit G3 compriss solely a bi-concave ninth lens element L9” emphasis added).”
Regarding claim 9, the Kuzuhara-Saito combination teaches “the imaging lens according to claim 1,” and Kuzuhara further teaches “wherein a stop (Table 13 “10(Diaphragm)” is disposed between the first lens group and the second lens group (surface 10(Diaphragm) is between the 5th lens element which is the last lens element of the first group, and the 6th lens element which is the first lens element of the second group, see Table 13 and “A” in Fig. 8).”
Regarding claim 10, the Kuzuhara-Saito combination teaches “the imaging lens according to claim 1,” and Kuzuhara further teaches “An imaging optical device (paragraph [0192]: “An imaging device comprising each of the inner focus lens systems according to Embodiments 1 to 9, and an image sensor such as a CCD or a CMOS”) comprising: 
the imaging lens according to claim 1 (see claim 1 above),  and an imaging element (paragraph [0192]: “an image sensor such as a CCD or a CMOS”) that converts an optical image formed on an imaging surface of the imaging element to an electric signal (claim 12 “an image sensor for receiving an optical image formed by the inner focus lens system and converting the optical image into an electric image signal”), wherein the imaging lens is provided so that an optical image of a subject is formed on the imaging surface of the imaging element (claim 12 “an image sensor for receiving an optical image formed by the inner focus lens system and converting the optical image into an electric image signal”).”
Regarding claim 11, the Kuzuhara-Saito combination teaches “the imaging optical device according to Claim 10” and Kuzuhara further teaches “A digital device (paragraph [0192]: “a digital still camera, a digital video camera...”) operative to capture at least one of a still image (paragraph [0192]: “a digital still camera”) and a moving image of a subject (paragraph [0192]: “a digital video camera”) and comprising the imaging optical device according to Claim 10 (see claims 1 and 10 above).”
Regarding claim 12, Kuzuhara teaches (Example 4, Fig. 8) “A method of manufacturing an imaging lens (example 4, Fig. 8, paragraph [0210] “The inner focus lens system of Numerical Example 4… shown in Fig. 8”) which comprises,
in order from an object (from left to right in Fig. 8, paragraph [0096] “in order from the object side to the image side”), a first lens group (first lens unit G1) having a positive refractive power (see Table 16 lens unit 1 has a focal length of 1.62998 which is positive), a second lens group (second lens unit G2) having a positive refractive power (see Table 16 lens unit 2 has a focal length of 1.22188 which is positive), and a third lens group (third lens unit G3) having a negative refractive power (see Table 16 lens unit 3 has a focal length of -2.47030 which is negative), 
the method comprising a step of arranging the first to third lens groups in a lens barrel (lens barrel 203 paragraph [0189]: “lens barrel 203 which holds the inner focus lens system”) such that:
in focusing from infinity to a close object (paragraph [0016] “in focusing from an infinity in-focus condition to a close-object in-focus condition”), the first lens group is fixed in position (paragraph [0016]: “the first lens unit… and the aperture diaphragm are fixed with respect to an image surface in focusing from an infinity in-focus condition to a close-object in-focus condition”), and the second lens group … [is] moved (paragraph [0017]: “the second lens unit moves with respect to the image surface in the focusing”) so that the distance between the first lens group and the second lens group is reduced (see movement arrow in Fig. 8 showing that the second lens group moves closer to the first lens group in focusing), and the distance between the second lens group and the third lens group is increased (see movement arrow in Fig. 8 showing that the second lens group moves away from the third lens group in focusing), 
the first lens group (G1) comprises a negative lens (L1, paragraph [0096]: “negative meniscus first lens element L1”) and a cemented lens (L4 and L5, paragraph [0096]: “the fourth lens element L4 and the fifth lens element L5 are cemented with each other”) arranged in order from the object (L1 is closer to the object than the cemented lens of L4 and L5, thus they are arranged in order from the object, albeit not arranged adjacent to one another in order from the object),
the second lens group G2 consists of three lenses (L6, L7 and L8 see paragraph [0097]),
the third lens group G3 consists of one negative lens (L9, paragraph [0098] “The third lens unit G3 comprises a bi-concave ninth lens element L9” biconcave lenses are negative lenses), and 
the following conditional expression (1) is satisfied:
1.0 < f1/f < 2.5 … (1) (see Table 16 f1=1.62998 and Table 15 f=1.000, thus f1/f=1.62998 which is in the claimed range)
where f1: is the focal length of the first lens group (see Table 16 f1=1.62998), and
f: the focal length of the entire system when focused on infinity (see Table 15 f=1.0000).”
However, Kuzuhara fails to teach “in focusing from infinity to a close object, … the third lens group… [is] moved so that… the distance between the second lens group and the third lens group is increased.”
Saito teaches (Example 1, Fig. 1 Tables 1-3) “An imaging lens (paragraph [0067]: “FIG. 1 is a diagram illustrating the configuration of an imaging lens in Example 1”) comprising: in order from an object (paragraph [0038]: “This imaging lens includes, consecutively along optical axis Z in order from the object side”), a first lens group (first lens group G1) having a positive refractive power (paragraph [0038] “G1 having positive refractive power”), a second lens group (second lens group G2) having a positive refractive power (paragraph [0038]: “G2 having positive refractive power”), and a third lens group (third lens group G3) having a negative refractive power (paragraph [0062]: “third lens group G3 may be a lens group having negative refractive power as in the examples of FIG. 1”), wherein 
in focusing from infinity to a close object (paragraph [0040]: “focusing on an object at close distance from a state of having focused on an object at infinity”), the first lens group is fixed in position (paragraph [0040]: “first lens group G1 is fixed with respect to image plane Sim.”), and the second lens group and the third lens group are moved (paragraph [0040]: “moving second lens group G2 and third lens group G3 in such a manner that a distance in the direction of an optical axis between second lens group G2 and third lens group G3 changes”) so that the distance between the first lens group and the second lens group (DD[11]) is reduced (paragraph [0040]: “In FIG. 1, an arrow schematically indicating the direction of movement of each lens group that moves during focusing on the object at close distance from a state of having focused on an object at infinity is written between the upper section and the lower section” see how G2 moves closer to G1 during focusing as indicated by the arrow in Fig. 1 and how length DD[11], which is the length between G1 and G2, decreases from 5.5671 at infinity to 2.3627 at close in Table 3), and the distance between the second lens group and the third lens group (DD[23]) is increased (see how DD[23] increases from 1.0017 at infinity to 1.9168 at close in Table 3), and the first to third lens groups are disposed in a lens barrel (paragraph [0084] “The interchangeable lens 20 is the imaging lens 1 according to an embodiment of the present disclosure housed in a lens barrel.”),
the first lens group comprises a negative lens (L11, paragraph [0042]: “first lens L11 having negative refractive power”) and a cemented lens (L14 and L15, surfaces 7-9 in Table 1, L14 and L15 share surface 8, thus are a cemented lens) arranged in order from the object (L11 is closer to the object than L14 and L15, thus they are arranged in order from the object, albeit not arranged adjacent to one another in order from the object), …
the third lens group G3 consists of one negative lens (L31, paragraph [0038]: “Third lens group G3 consists of only lens L31”, paragraph [0062]: “third lens group G3 may be a lens group having negative refractive power as in the examples of FIG. 1, FIG. 3 and FIG. 4.”).”

Furthermore Saito teaches paragraph [0041]: “since floating focus type configuration, in which focusing is performed by moving second lens group G2 and third lens group G3 on different paths from each other, is adopted, focusing on an object at close distance is possible while suppressing generation of aberrations in a lens system having a wide angle of view and a small F-number.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally move the third group a small amount (such as only 2.2893 mm see DD[25] in Table 3 of Saito) as taught by Saito Fig. 1, example 1 in the imaging lens device of Kuzuhara, because focusing performed by moving the second lens group G2 and third lens group G3 on different paths allows focusing on an object at close distance while suppressing generation of aberrations in a lens system having a wide angle of view and a small F-number as taught by Saito (paragraph [0041]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. USPGPub 2015/0309393 A1 (hereafter Kuzuhara) in view of Saito et al. USPGPub 2016/0282590 A1 (hereafter Saito) as applied to claim 1 above, and further in view of Shirasuna USPGPub 2015/0098138 A1 (hereafter Shirasuna).
Regarding claim 5, the Kuzuhara-Saito combination teaches “the imaging lens according to claim 1,” however, Kuzuhara and Saito do not explicitly discuss “wherein the following conditional expression (5) is satisfied:
0.1 < d_npr1/f1 < 0.6 … (5)
where d_npr1: the distance along an optical axis from the lens surface of the first lens group closest to the image to the rear principal point of the first lens group.”
Shirasuna teaches an imaging lens having three groups L1, L2a and L2b, with the first group having a positive refractive power (e.g. paragraph [0047]: “the entire first lens unit L1 is constructed so as to have the positive refractive power”).
(claim 5) “wherein the following conditional expression (5) is satisfied:
0.1 < d_npr1/f1 < 0.6 … (5) (from paragraph [0071] f1=157.95, and as explained below, d_npr1=79.28, thus this expression is equal to 0.5019 which is in the claimed range)
where d_npr1: the distance along an optical axis from the lens surface of the first lens group closest to the image to the rear principal point of the first lens group (ok1; paragraph [0046]: “a distance from the lens surface closest to the image side of the first lens unit L1 to the rear principal point of the first lens unit L1 is denoted by ok1”, paragraph [0071] ok1=79.28).”
Shirasuna further teaches paragraph [0048] “When the rear principal point of the first lens unit L1 is close to the first lens unit L1 … the positive refractive power within the first lens unit L1 becomes too strong, and many various aberrations are generated, and hence the various aberrations become difficult to correct at this time. In addition, when the rear principal point of the first lens unit L1 is far from the first lens unit L1 … the light which is sufficiently converged does not enter the second lens unit L2. Therefore, the second lens unit L2 is increased in size, and the entire optical system is increased in size.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to have the rear principal point of the first lens unit neither too close nor too far from the last lens surface of the first lens unit, where such a distance can be measured relative to the overall thickness of the first lens unit or the focal length of the first lens unit, as taught by Shirasuna e.g. paragraph [0048], such that 0.1 < d_npr1/f1 < 0.6 as taught by Shirasuna in the imaging lens of the Kuzuhara-Saito combination because “When the rear principal point of the first lens unit L1 is close to the first lens unit L1 … the positive refractive power within the first lens unit L1 becomes too strong, and many various aberrations are generated, and hence the various aberrations become difficult to correct at this time. In addition, when the rear principal point of the first lens unit L1 is far from the first lens unit L1 … the light which is sufficiently converged does not enter the second lens unit L2. Therefore, the second lens unit L2 is increased in size, and the entire optical system is increased in size” as taught by Shirasuna (paragraph [0048]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. USPGPub 2015/0309393 A1 (hereafter Kuzuhara) in view of Saito et al. USPGPub 2016/0282590 A1 (hereafter Saito) as applied to claim 1 above, and further in view of Yamanaka et al. USPGPub 2016/0252706 A1 (hereafter Yamanaka).
Regarding claim 7, the Kuzuhara-Saito combination teaches “the imaging lens according to claim 1,” and Kuzuhara further teaches “wherein the second lens group comprises a positive lens (paragraphs [0096]-[0097] “As shown in Fig. 8… The second lens unit G2, in order from the object side to the image side, comprises:… a positive meniscus seventh lens element L7 with the convex surface facing the image side; and a positive meniscus eighth lens element L8 with the convex surface facing the image side”).” However Kuzuhara and Saito are silent regarding “a positive lens that satisfies the following conditional expression (6):
θg, F – (-0.0018νd + 0.6484) > 0.009 … (6)
where θg, F: a partial dispersion ratio of a lens material,
θg, F = (Ng – NF)/(NF -NC)
Ng: a refractive index for g line,
NF: a refractive index for F line, 
NC: a refractive index for C line, and
νd: an Abbe number related to the d line of the lens material.”

Yamanaka teaches (claim 1): “An imaging lens (Fig. 1) comprising:
in order from an object, a first lens group (G1) having a positive refractive power (paragraph [0085] “G1 having positive refractive power”), a second lens group (G2) having a positive refractive power (paragraph [0085] “G2 having positive refractive power”), and a third lens group (G3) having… refractive power (paragraph [0085] “G3 having positive refractive power”), wherein in focusing from infinity to a close object (paragraph [0089] “focuses from an object at infinity to a short-distance object”), the first lens group is fixed in position (paragraph [0089] “the first lens group G1 … fixed in an optical axis direction”), and the second lens group … moved (paragraph [008933]: “the second lens group G2 moves”) so that the distance between the first lens group and the second lens group (Table 1 “D7”) is reduced (Table 1 D7 at infinity is 9.122 while at close distance it is reduced to 1.822), and the distance between the second lens group and the third lens group (Table 1 D12) is increased (Table 1 D11 at infinity is 1.484 while at close distance it is increased to 8.784).”
(claim 7) “wherein the second lens group comprises a positive lens (paragraph [0078] “the second lens group includes at least one lens having positive refractive power”) that satisfies the following conditional expression (6) :
θg, F – (-0.0018νd + 0.6484) > 0.009 … (6) (paragraph [0078]: “and that the lens having positive refractive power satisfies a following condition:
0.009<ΔPgF3   (11)
where ΔPgF3 represents a deviation of a partial dispersion ratio of the lens having positive refractive power included in the second lenses group from a reference line, the reference line being a straight line passing coordinates of partial dispersion ratio values and νd values of C7 (having a partial dispersion ratio of 0.5393 and νd of 60.49) and F2 (having a partial dispersion ratio of 0.5829 and νd of 36.30)” The equation of a straight line passing through these coordinates can be found by determining the slope of the line to be (0.5829-0.5393)/(36.3-60.49)=-0.0018. After which one can determine the intercept, b, in the equation PgF3=-0.0018*νd +b, by using the values of either of the two given coordinate pairs to obtain b=0.648. Thus Yamanaka teaches the same expression as claim 7, that ΔPgF3 = PgF3 – (-0.0018νd + 0.648) > 0.09. From there one can look to Table 7 to see that ΔPgF3 of Example 1 is 0.038 which is in the claimed range))
where θg, F: a partial dispersion ratio of a lens material (PgF3),
θg, F = (Ng – NF)/(NF -NC) (paragraph [0070]: “PgF=(Ng-NF)/(NF-NC)”)
Ng: a refractive index for g line,
NF: a refractive index for F line, 
NC: a refractive index for C line, (paragraph [0070]: “refractive indexes of a glass with respect to a g-line (435.8 nm), an F-line (486.1 nm), a d-line (587.6 nm), and C-line (656.3 nm) are respectively referred to as Ng, NF, Nd and NC,”) and
νd: an Abbe number related to the d line of the lens material (paragraph [0070]: “an abbe number νd”).”
Further Yamanaka teaches paragraph [0079]: “It is preferable that the second lens group includes a lens having positive refractive power which satisfies the expression (11) since longitudinal chromatic aberration can sufficiently be corrected and variation in the chromatic aberration at the time of focusing can be suppressed.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the material of a positive lens in the second lens group a material having a partial dispersion ratio and abbe number at the d-line such that θg, F – (-0.0018νd + 0.6484) > 0.009 as taught by Yamanaka, such as 0.038 taught by Yamanaka, in the imaging lens of the Kuzuhara-Saito combination because such a choice allows that longitudinal chromatic aberration can sufficiently be corrected and variation in the chromatic aberration at the time of focusing can be suppressed as taught by Yamanaka (paragraph [0079]).

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. In particular the applicant points out that claims 1 and 12 have been amended to add the following three features:
1. the first lens group comprises a negative lens and a cemented lens arranged in order from the object; 
2. the second lens group consists of three lenses; and 
3. the third lens group consists of one negative lens. 
Applicant respectfully observes that the applied references Kuzuhara and Saito, whether taken individually or in combination, fail to disclose or suggest an imaging lens (Claim 1) or a method of manufacture (Claim 12) having the foregoing combination of features. More specifically, no example of either reference includes the combination of features 1-3.
The applicant details that:
“Regarding Kuzuhara's examples: 
Example 1 (FIG.1) lacks features 1 and 2. 
Example 2 (FIG.3) lacks feature 1. 
Example 3 (FIG.5) lacks features 2 and 3. 
Example 4 (FIG.8) lacks feature 1. 
Example 5 (FIG.10) lacks features 2 and 3. 
Example 6 (FIG.13) lacks features 2 and 3. 
Example 7 (FIG.15) lacks feature 1. 
Example 8 (FIG.17) lacks features 1 and 2. 
Example 9 (FIG.19) has the wrong order of refractive powers.”
The examiner respectfully disagrees with the assessment of whether or not the examples illustrate feature 1. In particular, claim 1 recites “the first lens group comprises a negative lens and a cemented lens arranged in order from the object”, which is notably different than if claim 1 had recited 
“the first lens group comprises a negative lens and a cemented lens arranged adjacent to one another in order from the object”. Thus for example, Example 4 (FIG. 8) teaches “the first lens group (G1) comprises a negative lens (L1, paragraph [0096]: “negative meniscus first lens element L1”) and a cemented lens (L4 and L5, paragraph [0096]: “the fourth lens element L4 and the fifth lens element L5 are cemented with each other”) arranged in order from the object (L1 is closer to the object than the cemented lens of L4 and L5, thus they are arranged in order from the object, albeit not arranged adjacent to one another in order from the object),
the second lens group consists of three lenses (L6, L7 and L8 see paragraph [0097]),
the third lens group consists of one negative lens (L9, paragraph [0098] “The third lens unit G3 comprises a bi-concave ninth lens element L9” biconcave lenses are negative lenses).”
	Moreover, even if claims 1 and 12 were further amended to recite “the first lens group comprises a negative lens and a cemented lens arranged adjacent to one another in order from the object”, the examiner is not convinced that the combination of the three amended features would not have been reasonably suggested by a combination of examples of Kuzuhara, given that as admitted by the applicant, examples 3, 5 and 6 each teach a first lens group that would meet this narrower claiming of the first lens group.
	In the second paragraph of page 10 of 12 of the applicant’s remarks the applicant points out that Kuzuhara fails to teach “in focusing from infinity to a close object, … the second lens group and the third lens group are moved”, instead teaching only that the second lens group is moved for focusing. The rejection of claims 1 and 12 above, maintained from the previous office action, relies on Saito to cure this deficiency. In particular to teach and motivate adding a movement to the third group during focusing. 
	In the first two paragraphs of page 11 of 12 of the applicant’s remarks the applicant points out that Saito fails to teach 1.0 < f1/f < 2.5 as claimed in claims 1 and 12, instead teaching a range of values from 3.629 to 4.908, which the applicant remarks are “well above the upper limit of the claimed range for f1/f”. The examiner respectfully disagrees with the opinion that 3.6 is “well above” 2.5. Within the reasonable ranges for lens groups in a three lens system f1/f could be as large as 10 or 20, thus 3.6 is in the same general range as the claim. 
The applicant concludes from this that Saito would not have suggested modifying Kuzuhara in such a manner as to achieve a structure or method of producing a structure consistent with amended Claims 1 and 12. 
The examiner respectfully disagrees. In response to applicant's argument that each of the applied references lacks a certain feature of claims 1 and 12, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner can see no reason why Saito would need to teach all of the features of claim 1, including the specific value of f1/f, in order for Saito to reasonably suggest modifying Kuzuhara to additionally move the third group a small amount (such as only 2.2893 mm see DD[25] in Table 3 of Saito) as taught by Saito Fig. 1, example 1 in the imaging lens device of Kuzuhara. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform such a modification because focusing performed by moving the second lens group G2 and third lens group G3 on different paths allows focusing on an object at close distance while suppressing generation of aberrations in a lens system having a wide angle of view and a small F-number as taught by Saito (paragraph [0041]).
	In the third paragraph of page 11 of 12 of the applicant’s remarks the applicant argues that Shirasuna and Yamanaka do not overcome the deficiencies of Kuzuhara and Saito. This argument is moot, since neither Shirasuna nor Yamanaka are relied upon for any of the limitations of claims 1 or 12.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872